Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 09/29/2022 has been entered. Claims 1-20 remain pending in the applications. Claims 1, 8, 10 and 13 have been amended by the Applicant.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application CN 202010134226.6 , filed 03/02/2020 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereafter Lee, of record) US 20200183128 A1.
In regard to independent claim 1, Lee teaches (see Figs. 5-9) an optical imaging lens (i.e. lens assembly 210, 400, 500-800 of the electronic device, camera e.g. 101, 230, 300, Abstract, paragraphs [5-10,72-74, 95-99, 101-105], see Figs. 1-4, 5-9), comprising a first lens element, a second lens element, a third lens element and a fourth lens element sequentially from an object side to an image side along an optical axis (i.e. as lenses 401, 402, 403, 404 on optical axis A from object side O to image side IS, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]),  each of the first lens element to the fourth lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (i.e. as each of lenses has object and image side surface S2 through 29, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]), wherein: 
the first lens element has positive refracting power (i.e. as positive 401 as depicted in Figs. 5-9, Abstract, paragraphs [72-74, 95-99, 101-105]); 
an optical axis region of the object-side surface of the second lens element is convex, and a periphery region of the image-side surface of the second lens element is convex (i.e. as 402 with convex object side surface S4 and convex image side surface at a periphery region of S5, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); and
the fourth lens element has negative refracting power(as negative 404, as depicted in Figs. 5-9, see, abstract, paragraphs [7, 72-74, 95-99, 101-105]), and an optical axis region of the object-side surface of the fourth lens element is convex (i.e. as convex object side surface S8 of 404 in optical axis region, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]); 
the lens elements included by the optical imaging lens are only the four lens elements described above (i.e. as optical assembly has only four lens elements, 401, 402, 403, 404, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]),   wherein the optical imaging lens satisfies the relationships: 
v1+v4<100.000 ( (i.e. see Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13), 
TTL/T1<5.556, 6.23 (i.e. as given the total optical assembly length from S2 of 401 to an image plane IS along the optical axis A, and T1 thickness of 401, e.g. value 5.559, in assembly 700, Table 10, and close value 5.639 in assembly 500, Table 4, and close value for assembly 600  of 6.22 in Table 7,  paragraphs [72-105], as depicted in Figs. 6, 7, 8) and 
(EFL+BFL)/T1 <=4.500 (i.e. given Tables 3-10, paragraphs [72-105], as depicted in Figs. 6, 7, 8, e.g. value 1.88 for assembly 600 Table 7; and also close values of 5.23, 5.24 for 500, 700 assemblies)
wherein v1 is an Abbe number of the first lens element, v4 is an Abbe number of the fourth lens element (i.e. as Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13), TTL is the distance from the object-side surface of the first lens element to an image plane along the optical axis, T1 is a thickness of the first lens element along the optical axis (i.e. as total optical assembly length from S2 of 401 to an image plane IS along the optical axis A, and T1 thickness of 401, e.g. value 5.559, in assembly 700, Table 10, and close value 5.639 in assembly 500, Table 4, paragraphs [72-105], as depicted in Figs. 6, 7, 8), 
EFL is an effective focal length of the optical imaging lens, 25BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis (as effective focal length f and back focal length from S9 of 401 to image plane IS, see Tables 3-10, paragraphs [72-105], as depicted in Figs. 6, 7, 8).
Lee thus discloses the claimed invention except for TTL/T1<5.500 (i.e. as Lee discloses very close value 5.559, in assembly 700 in Table 10, and close value 5.639 in assembly 500, Table 4, and close value for assembly 600 of 6.22 in Table 7,  see paragraphs [72-105], as depicted in Figs. 6, 7, 8, hence with difference of just over 1% to 11.5%, for assemblies 500, 700 and 600, respectively). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the total length of the optical assembly and lens thickness of the above ratio to within the range above in order to provide high resolution optical lens assembly of camera that is more easily  miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Regarding claim 2, Lee teaches (see Figs. 5-9) that T2 is a thickness of the second lens element along the optical axis, and the optical imaging lens satisfies the relationship:T1/T2 =>1.956 (i.e. given thicknesses of 401 and 402 see close value 1.9561 in assembly 700, Table 10, 4 and e.g. value 2.009 from Table 1, paragraphs [72-105]).  Lee thus discloses the claimed invention except for T1/T2 =>2.000 (i.e. as Lee discloses very close value 1.956, in assembly 700, Table 10, and close value 1.89 in assembly 500, Table 4, paragraphs [72-74, 01-105]). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize lens thicknesses of the above ratio to within the range above in order to provide high resolution optical lens assembly of camera that is more easily  miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Lee teaches (see Figs. 5-9) that ALT is a sum of four thicknesses from the first lens element to the fourth lens element along the optical axis, AAG is a sum of three air gaps from the first lens element to the fourth lens element along the optical axis (i.e. as sum of all lens 401-404 thicknesses and all three air gaps in lens assembly 400-800, Tables 1-10), and the optical imaging lens satisfies the relationship: ALT/AAG<=4.500 (i.e. as sum of all lens 401-404 thicknesses and all three air gaps in lens assembly 400-800, e.g. value 3.16 Table 7, and  4.434 from  Table 10, Fig. 7, 8, paragraphs [98-105]).  
Regarding claim 4, Lee teaches (see Figs. 5-9) that G12 is an air gap between the first lens element and the second lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (G12+G34)/G23<=2.250 (i.e. as due to gaps between the above lenses 401, 402, and 403, 404, and 402, 403, e.g. value 1.302, 1.442, 0.95 from e.g. Tables 10, 4, 7, 1, 7, paragraphs [99-105]).  
Regarding claim 5, Lee teaches (see Figs. 5-9) that Gmax is the maximum air gap between the first lens element and the fourth lens element along the optical axis, Gmin is the minimum air gap between the first lens element and the fourth lens element along the optical axis, Tmax is the thickest lens thickness from the first lens element to the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: Tmax/(Gmax+Gmin)=>1.800 (i.e. as due to maximum thickness of lenses 401-404, and minimum and maximum gaps between lenses 401-404, e.g. value 5.965, 6.198, see e.g. Tables 10, 4, 7, 1, paragraphs [99-105]).  
Regarding claim 6, Lee teaches (see Figs. 5-9) that HFOV is half of the field of view of the optical imaging lens, Fno is the f-number of the optical imaging lens (i.e. half angle of view  and F-number, paragraphs [99, 1010]), and the optical imaging lens satisfies the relationship: HFOV/Fno=>17.000 degrees (i.e. as due to HFOV and F-number, of assemblies e.g. 500, 600, 700, e.g. value 20.848, 26.3, 29.349, see paragraphs [99-105]).  
Regarding claim 7, Lee teaches (see Figs. 5-9) that G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: T 1/G12=>2.800 (i.e. as thickness of 401 and gap 401-402, e.g. value 5.686, 4.523, see e.g. Tables 10, 4, 7, 1, paragraphs [99-105]). 
In regard to independent claim 8, Lee teaches (see Figs. 5-9) an optical imaging lens (i.e. lens assembly 210, 400, 500-800 of the electronic device, camera e.g. 101, 230, 300, Abstract, paragraphs [5-10,72-74, 95-99, 101-105], see Figs. 1-4, 5-9), comprising a first lens element, a second lens element, a third lens element and a fourth lens element sequentially from an object side to an image side along an optical axis (i.e. as lenses 401, 402, 403, 404 on optical axis A from object side O to image side IS, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]),  each of the first lens element to the fourth lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (i.e. as each of lenses has object and image side surface S2 through 29, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]), wherein: 
the first lens element has positive refracting power (i.e. as positive 401 as depicted in Figs. 5-9, Abstract, paragraphs [72-74, 95-99, 101-105]), an optical axis region of the object-side surface of the first lens element is convex, and a periphery region of the image-side surface of the first lens element is convex (i.e. as 401 with convex object side surface S2 in optical axis region and convex image side surface at a periphery region of S3, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); 
an optical axis region of the object-side surface of the second lens element is convex, and a periphery region of the image-side surface of the second lens element is convex (i.e. as 402 with convex object side surface S4 in optical axis region and convex image side surface at a periphery region of S5, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); and
the fourth lens element has negative refracting power,(as negative 404, as depicted in Figs. 5-9, see, abstract, paragraphs [7, 72-74, 95-99, 101-105], also convex object side surface S8 of 404 in optical axis region, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]); 
the lens elements included by the optical imaging lens are only the four lens elements described above (i.e. as optical assembly has only four lens elements, 401, 402, 403, 404, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]),   wherein the optical imaging lens satisfies the relationships: 
v1+v4<=100.000 ( (i.e. see Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13) and 
TTL/T1<=5.556 (i.e. as given the total optical assembly length from S2 of 401 to an image plane IS along the optical axis A, and T1 thickness of 401, e.g. value 5.559, in assembly 700, Table 10, and close value 5.639 in assembly 500, Table 4, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8) and 
(EFL+BFL)/T1 <=4.500 (i.e. given Tables 3-10, paragraphs [72-105], as depicted in Figs. 6, 7, 8, e.g. value 1.88 for assembly 600 Table 7; and also close values of 5.23, 5.24 for 500, 700 assemblies), 
wherein v1 is an Abbe number of the first lens element, v4 is an Abbe number of the fourth lens element (i.e. as Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13), TTL is the distance from the object-side surface of the first lens element to an image plane along the optical axis, T1 is a thickness of the first lens element along the optical axis (i.e. as total optical assembly length from S2 of 401 to an image plane IS along the optical axis A, and T1 thickness of 401, e.g. value 5.559, in assembly 700, Table 10, and close value 5.639 in assembly 500, Table 4, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8), EFL is an effective focal length of the optical imaging lens, 25BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis (as effective focal length f and back focal length from S9 of 401 to image plane IS, see Tables 3-10, paragraphs [72-105], as depicted in Figs. 6, 7, 8).
Lee thus discloses the claimed invention except for TTL/T1<5.500 (i.e. as Lee discloses very close value 5.559, in assembly 700 in Table 10, and close value 5.639 in assembly 500, Table 4, and close value for assembly 600 of 6.22 in Table 7,  see paragraphs [72-105], as depicted in Figs. 6, 7, 8, hence with difference of just over 1% to 11.5%, for assemblies 500, 700 and 600, respectively). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the total length of the optical assembly and lens thickness of the above ratio to within the range above in order to provide high resolution optical lens assembly of camera that is more easily  miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Regarding claim 9, Lee teaches (see Figs. 5-9) that ALT is a sum of four thicknesses from the first Page 27 of 31lens element to the fourth lens element along the optical axis, Gmax is the maximum air gap between the first lens element and the fourth lens element along the optical axis (i.e. as sum of lens 401-404 thicknesses and maxim airgap between lenses), and the optical imaging lens satisfies the relationship: ALT/Gmax=>5.000 (i.e. as due to sum of lens 401-404 thicknesses and maxim airgap between lenses, e.g. value 13.115, 6.16, 10.21, see e.g. Tables  4, 7, 10, paragraphs [99-105]). 
Regarding claim 10, Lee teaches (see Figs. 5-9) that TL is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, BFL is a distance from the image-side surface of the fourth lens element to the image plane along the optical axis distance from object side of 401 to image side of 404, and back focal length from image side  404 to IS along axis A, Figs. 5-8), and the optical imaging lens satisfies the relationship: TL/BFL<=3.500 (i.e. as due to distance from object side of 401 to image side of 404, and back focal length from image side  404 to IS, value 2.088, 2.3, 2.128, see e.g. Tables  4, 7, 10, paragraphs [99-105]). 
Regarding claim 11, Lee teaches (see Figs. 5-9) that T2 is a thickness of the second lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis (thicknesses of 402, 404, and gaps between 401,402 and 403, 404,on axis A, Figs. 5-8) and the optical imaging lens satisfies the relationship: (T2+T4)/(G12+G34)=>1.500 (i.e. as due to thicknesses of 402, 404, and gaps between 401,402 and 403, 404, e.g. value 3.251, 2.832, 2.833, see e.g. Tables  4, 7, 10, paragraphs [99-105]). 
Regarding claim 12, Lee teaches (see Figs. 5-9) that Tmax is the thickest lens thickness from the first lens element to the fourth lens element along the optical axis, AAG is a sum of three air gaps from the first lens element to the fourth lens element along the optical axis maximum thicknesses of 401-404, and sum of all gaps between 401-404 on axis, Figs. 5-8), and the optical imaging lens satisfies the relationship: Tmax/AAG=>1.300 (i.e. as due to maximum thicknesses of 401-404, and sum of all gaps between 401-404, e.g. value 1.780, 1.436, see e.g. Tables  4, 10, paragraphs [99-105]).  
Regarding claim 13, Lee teaches (see Figs. 5-9) that HFOV is half of the field of view of the optical imaging lens, EFL is an effective focal length of the optical imaging lens (half angle of view and focal length of e.g. 500, 700), and the optical imaging lens satisfies the relationship: HFOV/EFL=>9.000degrees/mm (i.e. as due to half angle of view and focal length of e.g. 500, 700, e.g. value 17.916, 13.9, 17.960, see e.g. Tables  4, 7, 10, paragraphs [99-105]).  
Regarding claim 14, Lee teaches (see Figs. 5-9) that G23 is an air gap between the second lens element and the third lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: T 1/(G23+G34)=>2.000 (i.e. as due to thicknesses of 401, and gaps between 402,403 and 403,404, e.g. value 2.365, 2.105, see e.g. Tables  4, 10, paragraphs [99-105]). 
In regard to independent claim 15, Lee teaches (see Figs. 5-9) an optical imaging lens (i.e. lens assembly 210, 400, 500-800 of the electronic device, camera e.g. 101, 230, 300, Abstract, paragraphs [5-10,72-74, 95-99, 101-105], see Figs. 1-4, 5-9), comprising a first lens element, a second lens element, a third lens element and a fourth lens element sequentially from an object side to an image side along an optical axis (i.e. as lenses 401, 402, 403, 404 on optical axis A from object side O to image side IS, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]),  each of the first lens element to the fourth lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (i.e. as each of lenses has object and image side surface S2 through 29, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]), wherein: 
a periphery region of the image-side surface of the first lens element is convex (i.e. as 401 with convex object side surface S2 in optical axis region and convex image side surface at a periphery region of S3, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); 
an optical axis region of the object-side surface of the second lens element is convex (i.e. as 402 with convex object side surface S2 in optical axis region and convex image side surface at a periphery region of S3, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); 
an optical axis region of the image-side surface of the third lens element is convex (i.e. as 403 with convex image side surface S7 in optical axis region, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]);;
the fourth lens element has negative refracting power(as negative 404, as depicted in Figs. 5-9, see, abstract, paragraphs [7, 72-74, 95-99, 101-105]), and an optical axis region of the object-side surface of the fourth lens element is convex (i.e. as convex object side surface S8 of 404 in optical axis region, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]); 
the lens elements included by the optical imaging lens are only the four lens elements described above (i.e. as optical assembly has only four lens elements, 401, 402, 403, 404, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]),  wherein the optical imaging lens satisfies the relationships: 
v1+v4<=100.000 ( (i.e. see Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13) and 
(T2+T3+T4)/T1<=2 (i.e. as given T1, T2, T3 and T4 thicknesses of lenses 401, 402, 403 and 404 e.g. value 2.08 in assembly 700, Table 10, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8)
wherein v1 is an Abbe number of the first lens element, v4 is an Abbe number of the fourth lens element (i.e. as Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13), T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis (i.e. as T1, T2, T3 and T4 thicknesses of lenses 401, 402, 403 and 404 along the optical axis A , e.g. value 2.08 in assembly 700, Table 10, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8). 
Lee thus discloses the claimed invention except for (T2+T3+T4)/T1<=1.550 (i.e. as Lee discloses close value 2.06, in assembly 700, Table 10, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8, e.g. with difference of 24.7%). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lens thicknesses of the above ratio to within the range above in order to provide high resolution optical lens assembly of camera that is more easily  miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Regarding claim 16, Lee teaches (see Figs. 5-9) that ALT is a sum of four thicknesses from the first lens element to the fourth lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: ALT/(G12+G34)=>6.000 (given tum of thicknesses of lenses 401-404 and gaps between 401,402 and 403,404, e.g. value 9.095, 7837, see e.g. Tables  4, 10, paragraphs [99-105]). 
Regarding claim 17, Lee teaches (see Figs. 5-9) that TL is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, BFL is a distance from the image-side surface of the fourth lens element to an image plane along the optical axis, AAG is a sum of three air gaps from the first lens element to the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (TL+BFL)/AAG<=7.500 (as given  distance from object side of 401 to image side of 404, distance from image side 404 to IS and sum of all airgaps between lenses 401-404, e.g. value 7.98, 5.976, see e.g. Tables  10, 7,  paragraphs [99-105]).
Lee thus discloses the claimed invention except for (TL+BFL)/AAG<=7.500 (i.e. as Lee discloses close value 7.98 in assembly 700, Table 10, while assembly 600 has value within the range i.e. 5.976, Table 7, see paragraphs [72-74, 01-105], as depicted in Figs. 6, 8). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lens length and thicknesses of the above ratio to within the range above in order to provide high resolution optical lens assembly of camera that is more easily  miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Regarding claim 18, Lee teaches (see Figs. 5-9) that TL is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: TL/T4<=8.000 (as given  distance from object side of 401 to image side of 404, and thickens of 404, e.g. value 6.134, 6.257, see e.g. Tables  4, 10,  paragraphs [99-105]).
Regarding claim 19, Lee teaches (see Figs. 5-9) that v2 is an Abbe number of the second lens element, v3 is an Abbe number of the third lens element, and the optical imaging lens satisfies the relationship: v2+v3<=80.000 (i.e. given low values of Abbe numbers vd of lenses 402, 402, e.g. values 47.8, see e.g. Tables  4, 10,  paragraphs [84-86, 99-105]).



Allowable Subject Matter

Claim 20 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 8  have been considered but are moot because the new ground of rejection does not rely on any reference teachings applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, allowable subject matter of claim 20 was incorporated into claims 1 and 8, however, claim 20 never depended on claims 1 or 8, which have different set of limitations from claim 15. 
Regarding obviousness rejection of claim 15, Applicant argues on pages 9-10 of the Remarks against the optimization of lens parameter for given condition, noting that parameters of an optical system cannot be arbitrarily changed as this would arbitrarily perturb the optical system performance. The Examiner respectfully disagrees. With respect to this issue, as noted in rejection above, the cited prior art of Lee teaches and renders obvious all limitations of claim 15, as Lee teaches (see Figs. 5-9) an optical imaging lens (i.e. lens assembly 210, 400, 500-800 of the electronic device, camera e.g. 101, 230, 300, Abstract, paragraphs [5-10,72-74, 95-99, 101-105], see Figs. 1-4, 5-9), comprising a first lens element, a second lens element, a third lens element and a fourth lens element sequentially from an object side to an image side along an optical axis (i.e. as lenses 401, 402, 403, 404 on optical axis A from object side O to image side IS, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]),  each of the first lens element to the fourth lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through (i.e. as each of lenses has object and image side surface S2 through 29, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]), wherein: 
a periphery region of the image-side surface of the first lens element is convex (i.e. as 401 with convex object side surface S2 in optical axis region and convex image side surface at a periphery region of S3, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); 
an optical axis region of the object-side surface of the second lens element is convex (i.e. as 402 with convex object side surface S2 in optical axis region and convex image side surface at a periphery region of S3, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]); 
an optical axis region of the image-side surface of the third lens element is convex (i.e. as 403 with convex image side surface S7 in optical axis region, as depicted in Figs. 5-9, paragraphs [72-74, 95-99, 101-105]);;
the fourth lens element has negative refracting power(as negative 404, as depicted in Figs. 5-9, see, abstract, paragraphs [7, 72-74, 95-99, 101-105]), and an optical axis region of the object-side surface of the fourth lens element is convex (i.e. as convex object side surface S8 of 404 in optical axis region, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]); 
the lens elements included by the optical imaging lens are only the four lens elements described above (i.e. as optical assembly has only four lens elements, 401, 402, 403, 404, as depicted in Figs. 5-9, see, paragraphs [72-74, 95-99, 101-105]),  wherein the optical imaging lens satisfies the relationships: 
v1+v4<=100.000 ( (i.e. see Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13) and 
(T2+T3+T4)/T1<=2 (i.e. as given T1, T2, T3 and T4 thicknesses of lenses 401, 402, 403 and 404 e.g. value 2.08 in assembly 700, Table 10, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8)
wherein v1 is an Abbe number of the first lens element, v4 is an Abbe number of the fourth lens element (i.e. as Abbe numbers of lenses 401, and 405 which when added are less than 100, see paragraphs [72-74, 84-86, 95-99, 101-105], i.e. tables 1-13), T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis (i.e. as T1, T2, T3 and T4 thicknesses of lenses 401, 402, 403 and 404 along the optical axis A , e.g. value 2.08 in assembly 700, Table 10, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8). 
Lee thus discloses the claimed invention except for (T2+T3+T4)/T1<=1.550 (i.e. as Lee discloses close value 2.06, in assembly 700, Table 10, paragraphs [72-74, 01-105], as depicted in Figs. 6, 8, e.g. with difference of 24.7%). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the lens thicknesses of the above ratio to within the range above in order to provide high resolution optical lens assembly of camera that is more easily  miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Specifically, no optimization of the above noted parameter is arbitrary, since only one of the thicknesses of the noted lenses above need to be optimized. There is motivation and reasoning for doing this in particular manner, i.e. to optimize the lens thicknesses of the above ratio to within the range above, with the aim and benefit  to provide high resolution optical lens assembly of camera that is more easily miniaturized, and most suitable for miniaturized electronic devices such as mobile communication terminals (see e.g. paragraphs [05-06, 22, 87]). This optimization modification, is therefore not seen as arbitrary as alleged by the applicant. Furthermore, optical simulation software, mention by the applicant allows one of ordinary skill in the art to optimize the lens design to reach the above noted aims of the lens. 
It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Therefore, Applicant’s arguments regarding claim 15 are not persuasive. 
No additional substantial arguments were presented after page of the Remarks dated 09/29/2022.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIN PICHLER/Primary Examiner, Art Unit 2872